                     Case 3:20-cv-05860 Document 1 Filed 08/25/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                             AT TACOMA
10
     MILESTONE UTILITY SERVICES, INC.,                   No. 20-cv-5860
11   a Florida corporation,
                                                         COMPLAINT FOR INJUNCTIVE
12                          Plaintiff,                   RELIEF

13            v.

14   CITY OF TACOMA, a Washington
     municipal corporation; and CARLOS
15   PULLUM,

16
                            Defendants.
17

18            Plaintiff Milestone Utility Services, Inc. (Milestone) states as follows:
19                                           PARTIES
20            1.       Plaintiff Milestone is a corporation formed under the laws of the State of Florida
21   and headquartered in Plantation, Florida.
22            2.       Defendant City of Tacoma (City) is a municipal corporation of the State of
23   Washington. Its boundaries fall within Pierce County, Washington.
24            3.       Defendant Carlos Pullum (Pullum) is a citizen of Texas.
25
26

     COMPLAINT FOR INJUNCTIVE RELIEF - 1

                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     107670934.2 0072997-00001                                                     Telephone (206) 624-0900
                     Case 3:20-cv-05860 Document 1 Filed 08/25/20 Page 2 of 5




 1                                    JURISDICTION AND VENUE

 2            4.       This action arises out of a Public Records Act, ch. 49.56 of the Revised Code of

 3   Washington (PRA), request that Pullum made to the City. The Court has jurisdiction under 28

 4   U.S.C. § 1332(a)(1) as the parties to this action are citizens of different states and the value of

 5   the information Milestone seeks to protect substantially exceeds $75,000. Venue is proper under

 6   28 U.S.C. § 1391(b)(2).

 7                                          FACTUAL ALLEGATIONS

 8            5.       Milestone is a privately held company that creates custom applications and

 9   customer self-service portals for public utility companies.

10            6.       There are approximately 6-10 companies that compete in this niche market. One

11   of those companies, and one of Milestone’s foremost competitors, is a corporation based in

12   Dallas, Texas, called VertexOne.

13            7.       Pullum is the Director of Procurement for VertexOne,

14            8.       Tacoma Public Utilities (TPU) is the City’s largest department. It provides public

15   utility services for City residents.

16            9.       In early 2020, TPU issued a Request for Proposals (Specification No. PI20-

17   0019F) seeking “Customer Engagement Portal Technology and Services” (the “RFP”).

18            10.      Milestone and VertexOne submitted proposals in response to the RFP. Milestone

19   designated portions of its response “confidential” because those portions included trade secrets

20   and other commercial information that was secret, highly proprietary, and valuable to Milestone.

21            11.      TPU accepted Milestone’s proposal.

22            12.      In July 2020, Pullum, as Director of Procurement for VertexOne, submitted a

23   public records request to the City for Milestone’s RFP response.

24            13.      The City notified Milestone of the request. Milestone submitted redacted versions

25   of its response, which the City provided to Pullum.

26

     COMPLAINT FOR INJUNCTIVE RELIEF- 2

                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     107670934.2 0072997-00001                                                     Telephone (206) 624-0900
                     Case 3:20-cv-05860 Document 1 Filed 08/25/20 Page 3 of 5




 1            14.      VertexOne, acting through Pullum, insisted it wanted Milestone’s entire RFP

 2   response, unredacted.

 3            15.      The City then notified Milestone that it will release the entire response unless

 4   Milestone obtains a court order directing the City not to do so.

 5                                            COUNT 1

 6   INJUNCTIVE RELIEF UNDER THE PROPRIETARY INFORMATION EXEMPTION

 7            16.      Milestone realleges paragraphs 1-15 above.

 8            17.      The PRA exempts certain financial, commercial, and proprietary information

 9   from disclosure by public agencies. Specifically, it exempts “[v]aluable formulae, designs,

10   drawings, … and research data obtained by any agency within five years of the request for

11   disclosure when disclosure would produce private gain and public loss,” RCW 42.56.270(1),

12   and “[p]roprietary data, trade secrets, or other information that relates to: (a) A vendor’s unique

13   methods of conducting business; [or] (b) data unique to the product or services of the vendor,”

14   RCW 42.56.270(11).

15            18.      The RFP response the City plans to release contains information exempt from

16   disclosure under RCW 42.56.270(1) or (11), or both.

17            19.      Milestone would suffer substantial and irreparable damage if this information

18   were disclosed to one of its main competitors, while the competitor would reap a substantial

19   private gain.

20            20.      The City’s release of Milestone’s unredacted RFP response would not be in the

21   public interest. It would produce a public loss, one reason being that the release would deter

22   Milestone from submitting responses to future requests for proposals from other Washington

23   utilities.

24            21.      Under RCW 42.56.270 and RCW 42.56.540, Milestone is entitled to preliminary

25   and permanent injunctive relief prohibiting the City from releasing the confidential information

26   in Milestone’s RFP response to Pullum and, through Pullum, to VertexOne.

     COMPLAINT FOR INJUNCTIVE RELIEF- 3

                                                                                       STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                       600 University Street, Suite 3600, Seattle, WA 98101
     107670934.2 0072997-00001                                                      Telephone (206) 624-0900
                     Case 3:20-cv-05860 Document 1 Filed 08/25/20 Page 4 of 5




 1                                                   COUNT II

 2            INJUNCTIVE RELIEF UNDER THE “OTHER STATUTE” EXEMPTION-
              TRADE SECRETS
 3

 4            22.      Milestone realleges paragraphs 1-15 above.
 5            23.      RCW 42.56.070(1) protects from disclosure public records that fall “within the
 6   specific exemptions of … this chapter, or other statute which exempts or prohibits disclosure of
 7   specific information or records.”
 8            24.      “Trade secrets” under Washington’s Uniform Trade Secrets Act, chapter. 19.108
 9   RCW (UTSA), are protected from disclosure under the PRA because the UTSA is an “other
10   statute which exempts of or prohibits disclosure of specific information or records.”
11            25.      The RFP response that the City plans to release contains trade secrets belonging
12   to Milestone. The trade secret information is novel and derives independent economic value
13   from not being generally known and not being readily ascertainable by other means by other
14   persons who would obtain economic value from its disclosure.
15            26.      Milestone has made reasonable efforts to maintain the confidentiality of its trade
16   secret information.
17            27.      Milestone would be at a competitive disadvantage if its trade secrets were
18   disclosed to one of its chief competitors.
19            28.      Release of the RFP response and the resulting disclosure of Milestone’s trade
20   secrets would not be in the public’s interest and would substantially and irreparably damage
21   Milestone.
22            29.      Under RCW 42.56.070(1) and RCW 42.56.540, Milestone is entitled to
23   preliminary and permanent injunctive relief prohibiting the City from releasing the unredacted
24   RFP response, or disclosing the information contained therein, to Pullum and, through Pullum, to
25   VertexOne.
26

     COMPLAINT FOR INJUNCTIVE RELIEF- 4

                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     107670934.2 0072997-00001                                                     Telephone (206) 624-0900
                     Case 3:20-cv-05860 Document 1 Filed 08/25/20 Page 5 of 5




 1                                           PRAYER FOR RELIEF

 2            Based on the foregoing, Milestone prays for the following relief:

 3            1.    Preliminary and permanent injunctive relief barring the City from releasing to

 4                 Pullum the documents and information contained in Milestone’s RFP response that

 5                 Milestone designated “confidential”; and

 6            2. Such other and further relief as the Court may deem just and equitable.

 7             DATED: August 25, 2020.
                                                     STOEL RIVES LLP
 8

 9
                                                     s/ Jill D. Bowman
10                                                   Jill D. Bowman, WSBA No. 11754
11                                                   jill.bowman@stoel.com
                                                     s/ Rachael N. Herrington
12                                                   Rachel N. Herrington, WSBA No. 53255
                                                     rachel.herrington@stoel.com
13
                                                     Attorneys for Plaintiff Milestone Utility
14                                                   Services, Inc.
15

16

17

18

19

20

21

22

23

24

25
26

     COMPLAINT FOR INJUNCTIVE RELIEF- 5

                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     107670934.2 0072997-00001                                                     Telephone (206) 624-0900
